IN THE COURT OF APPEALS OF IOWA

                                    No. 18-1670
                                Filed August 7, 2019


AMY RUCHOTZKE,
     Plaintiff-Appellant,

vs.

SHAWN GERARDY,
     Defendant-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Jackson County, Henry W. Latham

II, Judge.



       The mother appeals from the provision of the district court’s order for

custody, child support, and visitation giving the father physical care of the parties’

minor child. AFFIRMED.



       Amy Ruchotzke, Baldwin, pro se.

       Jenny L. Weiss of Fuerste, Carew Juergens & Sudmeier, P.C., Dubuque,

(until withdrawal) for appellant.

       Melissa A. Nine of Nine Law Office, Marshalltown, for appellee.



       Considered by Potterfield, P.J., and Doyle and May, JJ.
                                             2


POTTERFIELD, Presiding Judge.

       Amy Ruchotzke appeals from the provision of the district court’s order for

custody, child support, and visitation giving Shawn Gerardy physical care of the

parties’ minor child, T.G., born in October 2014. Amy contends she should be

given physical care of T.G., as she is better equipped to meet his needs. 1 Her

appeal is based on the claim the district court got the facts wrong.

       While our review is de novo, In re Marriage of Hansen, 733 N.W.2d 683,

703 (Iowa 2007), we agree with the district court that the credible evidence at trial

established Amy had an ongoing issue with prescription medications. Although

Amy denied it, the testimony of a mutual friend—who admitted his own drug

addiction and criminal acts—and the medical records from Amy’s pregnancy with

T.G., as well as the medical complications Amy’s youngest child2 had at birth

several months before trial, showed that Amy was unable to stop using prescription

drugs—even when it was in the best interests of her children. Amy, who does not

have a home of her own, a job, or a cellphone, is reliant on her boyfriend to meet

her and her children’s needs. Additionally, Amy’s boyfriend was not supportive of

the relationship between his children and their mothers, and he agreed with Amy’s

decision to withhold T.G. from Shawn for three months before the temporary order

was entered. Hansen, 733 N.W.2d at 700 (“The parent awarded physical care is




1
  Before the district court, each party requested physical care of T.G. but agreed the court
could consider joint physical care. On appeal, Amy does not renew the request for joint
physical care.
2
  Amy’s youngest child was born approximately six months before trial; Amy’s boyfriend is
the child’s father.
                                          3

required to support the other parent’s relationship with the child.”); see also Iowa

Code § 598.41(5)(b) (2017).

       In contrast, Shawn continued to be employed at his parent’s business and

lived in the home he had for nearly eighteen years. Shawn had never kept T.G.

from Amy, and his girlfriend was a positive influence in T.G.’s life and supported

the relationship between T.G. and Amy.

       For these reasons, we agree with the district court that Shawn is the parent

“mostly likely to bring [T.G.] to health, both physically and mentally, and to social

maturity.” Hansen, 733 N.W.2d at 695. At this time, giving Shawn physical care

of T.G. is in T.G.’s best interests. See In re Marriage of Walton, 577 N.W.2d 869,

871 (Iowa Ct. App. 1998) (“The best interests of the child[] is the first and governing

consideration in determining the primary care giver of the children.”). We affirm

without further opinion. See Iowa Ct. R. 21.26(1)(d), (e).

       AFFIRMED.